Opinion,
Mr. Justice McCollum:
For convenience sake, we refer to the parties as they appear on the record in the Common Pleas.
It is established by the verdict of the jury that the defendant obstructed a water-course or channel on his farm, in which the surface water collected thereon was accustomed to flow, and that he constructed ditches from it by means of which the water was discharged upon the land of the plaintiff, to his injury. An examination of the evidence has satisfied us that it justified the verdict, and we have only to inquire whether the court committed any error in the instructions. It is essential to a correct appreciation of these, to consider the issue raised by the pleadings and the general scope of the proofs submitted by the parties.
• It was affirmed by the plaintiff, and denied by the defendant, that the Mtter had diverted the surface w'ater on Ms farm from its natural course, and caused it to flow upon the land of the former adjoining the division line between them. The testimony described the condition of the defendant’s farm, and ■how and where the water gathered upon it, from rains and melting snows, had been discharged for sixty years preceding the injury complained of. It authorized a finding that prior to July 14, 1886, this water had not descended or been cast upon the land of the plaintiff, but that it had flowed in a channel on *233the defendant’s farm near the division fence, and through a culvert into the river; that the defendant, by placing obstructions in this channel and cutting ditches or drains from it, had caused the water to flow upon the land of the plaintiff, to his injury.
The material question for the jury, under the pleadings and the proofs, was whether the defendant had turned the water from its natural course upon his own farm into the land of the plaintiff, and the charge of the learned judge applied to this issue was free from substantial error. It related to the diversion of water from the course which nature had provided for it, and not to an increased flow of water in its natural channel, caused by the improvements and drainage required by good husbandry. Indeed, the defendant’s criticism of the charge is based on decisions in other states, which are in clear conflict with our own well-settled rule on this subject. This rule is defined in Washburn on Easements, 3d ed., 450, where the learned author says : “ It may bo stated, on general principles, that by the civil law, where the situation of two adjoining fields is such that the water, falling or collected by melting snows and the like upon one, naturally descends upon the other, it must be suffered by the owner of the lower one to be discharged on his land, if desired by the owner of the upper field. But the latter cannot, by artificial trenches or otherwise, cause the natural mode of its being discharged to be changed to the injury of the lower field, as by conducting it by new channels, in unusual quantities, on to the particular parts of the lower field.” filie owner of the upper field may improve and drain it for agricultural purposes or the like, and in so doing may increase the flow of water in the natural channel for it; but if he diverts it from this channel, and creates a new course, by which it is discharged upon the lower field at another place, he must answer for the damages caused by the diversion.
The rights and duties of the proprietors of adjoining lands, with reference to the water collected upon them from rain and melting snows, were so carefully considered and defined in Kauffman v. Grieseiner, 26 Pa. 407, and in Martin v. Riddle, 26 Pa. 415, that an extended discussion or re-statement of them in the present case is unnecessary. The doctrine of these cases was approved and applied in Miller v. Laubach, 47 Pa. 154, *234and in Hays v. Hinkleman, 68 Pa. 324; and it was enforced by the learned judge in his charge to the jury on the trial of this issue.
Judgment affirmed.